DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 10/13/2022, with respect to the rejections of claims 1, 21, 28 and 30 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Cao (US 2021/0144750).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because claim 30 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows sufficient and definite structure for the aforementioned functions (e.g., [0158]-[0160], [0164], [0168], FIG. 12).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: a processor configured to select … the transceiver configured to transmit … in claim 21; the processor is further configured to: determine … to select … in claim 22; the processor … further configured to determine … in claim 23; the processor is further configured to: transmit … in claim 24; the processor is further configured to: transmit … further configured to: determine … in claim 25; the processor … configured to select … in claim 26; and the processor … configured to identify … select … in claim 27.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7-11, 14, 19-22 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2021/0007096) in view of Cao et al. (US 2021/0144750).
Regarding Claim 1, Huang teaches a method of wireless communication performed by a first user equipment (UE), the method comprising:
selecting at least a first resource from available resources in a sidelink resource pool, wherein the selecting is based on a gap preceding each resource of the available resources ([0057] the set of subframes and the set of resource blocks are determined using the subframe pool indicated by the PSSCH resource configuration (described in Subclause 14.1.5) and using “Retransmission index and Time gap between initial transmission and retransmission” field and “Frequency resource location of the initial transmission and retransmission” field in the SCI format 1 as described in Subclause 14.1.1.4B; [0450] In step 2005, the first UE is configured or pre-configured with a (sidelink) resource pool for sidelink transmission. In step 2010, the first UE is triggered to select resources for a TB. In step 2015, the first UE selects a first resource for transmission of the TB. In step 2020, the first UE selects a second resource for HARQ-ACK based retransmission of the TB, wherein the second resource is later than the first resource, and a time gap between the first resource and the second resource is larger than or equal to a first time duration); and
transmitting, to a second UE using the selected first resource, one or more data blocks for a sidelink transmission ([0450] the first UE transmits a SCI and the TB on the first resource in a slot to a second UE, wherein the SCI indicates the first resource and the second resource).
	However, Huang does not teach a sidelink resource pool within a shared radio frequency band, and a channel-access gap preceding each resource.
	
In an analogous art, Cao teaches a sidelink resource pool within a shared radio frequency band ([0006] In NR Mode 2, a UE performs sensing and autonomously selects resources among a (pre)configured resource pool; [0272] The resources for NR mode-2 SL sensing and resource (re)-selection procedures may be configured by gNB. New system information block may be designed to support NR sidelink Tx and Rx resource pool configuration and it may be defined as a container, and follow what is defined in NR RRC; [0330] SL communications could also or instead be over licensed or unlicensed spectrum), and
a channel-access gap preceding each resource ([0187] If there is a reservation for a SL transmission to occur at time ni, then the preemption window is defined as a time range that includes times later than ni-T2, and times earlier than ni-T1, where T2 is the maximum gap between an initial transmission and the last transmission the initial transmission reserves, and T1 is a sensing and resource reselection processing time for the subsequent SL transmission; [0198] for each subsequent SL transmission: ... the respective preemption window is a time range that includes times later than ni-T2, and times earlier than ni-T1, where: [0199] ni is a time of transmission of the subsequent SL transmission; [0200] T1 is a processing delay in performing preemption sensing and reselection processing for the subsequent SL transmission; and [0201] T2 is a maximum gap between an initial transmission and a last transmission that the initial transmission reserves).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Cao’s method with Huang’s method so that collisions of sidelink transmission resource can be minimized and the system performance and resource use efficiency can be improved.

Regarding Claim 2, Huang does not teach determining an availability of the channel-access gap preceding each resource of the available resources.
In an analogous art, Cao teaches determining an availability of the channel-access gap preceding each resource of the available resources ([0187] If there is a reservation for a SL transmission to occur at time ni, then the preemption window is defined as a time range that includes times later than ni-T2, and times earlier than ni-T1, where T2 is the maximum gap between an initial transmission and the last transmission the initial transmission reserves, and T1 is a sensing and resource reselection processing time for the subsequent SL transmission; [0198] for each subsequent SL transmission: ... the respective preemption window is a time range that includes times later than ni-T2, and times earlier than ni-T1, where: [0199] ni is a time of transmission of the subsequent SL transmission; [0200] T1 is a processing delay in performing preemption sensing and reselection processing for the subsequent SL transmission; and [0201] T2 is a maximum gap between an initial transmission and a last transmission that the initial transmission reserves).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Cao’s method with Huang’s method so that collisions of sidelink transmission resource can be minimized and the system performance can be improved.

Regarding Claim 7, the combination of Huang and Cao, specifically Huang teaches transmitting, by a media access control (MAC) layer to a physical (PHY) layer, a sensing request, wherein the sensing request comprises a request for an indication of the availability of the channel-access gap ([0068] When requested by higher layers in subframe n, the UE shall determine the set of resources to be reported to higher layers for PSSCH transmission), and wherein the determining the availability of the channel-access gap comprises: determining, by the PHY layer based on the sensing request, the availability of the channel-access gap ([0068] When requested by higher layers in subframe n, the UE shall determine the set of resources to be reported to higher layers for PSSCH transmission; [0450] In step 2015, the first UE selects a first resource for transmission of the TB. In step 2020, the first UE selects a second resource for HARQ-ACK based retransmission of the TB, wherein the second resource is later than the first resource, and a time gap between the first resource and the second resource is larger than or equal to a first time duration).

Regarding Claim 8, the combination of Huang and Cao, specifically Huang teaches the selecting the first resource is further based on: a first channel-access gap associated with the first resource, the availability of the channel-access gap indicating the first channel-access gap ([0057] the set of subframes and the set of resource blocks are determined using the subframe pool indicated by the PSSCH resource configuration (described in Subclause 14.1.5) and using “Retransmission index and Time gap between initial transmission and retransmission” field and “Frequency resource location of the initial transmission and retransmission” field in the SCI format 1 as described in Subclause 14.1.1.4B; [0450] In step 2005, the first UE is configured or pre-configured with a (sidelink) resource pool for sidelink transmission. In step 2010, the first UE is triggered to select resources for a TB. In step 2015, the first UE selects a first resource for transmission of the TB. In step 2020, the first UE selects a second resource for HARQ-ACK based retransmission of the TB, wherein the second resource is later than the first resource, and a time gap between the first resource and the second resource is larger than or equal to a first time duration).

Regarding Claim 9, the combination of Huang and Cao, specifically Huang teaches selecting the first resource comprises: identifying one or more leading resources for one or more subsets of two or more resources in the available resources, wherein each of the one or more subsets is in consecutive slots ([0370] A first field (e.g., N1) in the first SCI could indicate the first number of quantity or resource(s). A second field (e.g., T1) in the first SCI could indicate a time gap between two consecutive or adjacent slots containing the indicated reserved resource(s) and/or between two consecutive or adjacent slots containing transmission for the first TB. The time gap could be in units of slots in the sidelink resource pool. The time gap could be applied on two consecutive or adjacent (short-term reserved) resources for the first TB); and selecting a first leading resource of the one or more leading resources, wherein a first subset of the one or more subsets comprises the first leading resource ([0370] A first field (e.g., N1) in the first SCI could indicate the first number of quantity or resource(s). A second field (e.g., T1) in the first SCI could indicate a time gap between two consecutive or adjacent slots containing the indicated reserved resource(s) and/or between two consecutive or adjacent slots containing transmission for the first TB. The time gap could be in units of slots in the sidelink resource pool. The time gap could be applied on two consecutive or adjacent (short-term reserved) resources for the first TB).

Regarding Claim 10, the combination of Huang and Cao, specifically Huang teaches the selecting the first resource comprises selecting the first leading resource further based on a priority of the first leading resource among the one or more leading resources ([0103] the UE shall set the “Priority” field according to the highest priority among those priority(s) indicated by higher layers corresponding to the transport block).

Regarding Claim 11, the combination of Huang and Cao, specifically Huang teaches at least one subset of the one or more subsets includes resources in different subchannels ([0129] Lowest index of the subchannel allocation to the initial transmission −┌log2(NsubchannelSL)┐ bits).

Regarding Claim 14, the combination of Huang and Cao, specifically Huang teaches identifying the one or more subsets based on a quantity of available resources in consecutive slots included in each subset, wherein the available resources from the sidelink resource pool comprise only the identified one or more subsets ([0370] A first field (e.g., N1) in the first SCI could indicate the first number of quantity or resource(s). A second field (e.g., T1) in the first SCI could indicate a time gap between two consecutive or adjacent slots containing the indicated reserved resource(s) and/or between two consecutive or adjacent slots containing transmission for the first TB. The time gap could be in units of slots in the sidelink resource pool. The time gap could be applied on two consecutive or adjacent (short-term reserved) resources for the first TB).
Regarding Claim 19, the combination of Huang and Cao, specifically Huang teaches the selecting the first resource is further based on a burst transmission configuration, wherein the burst transmission configuration includes an indication to select the first resource based on the channel-access gap based on at least one of a quantity of data blocks queued for transmission at the first UE, priorities associated with the data blocks ([0103] the UE shall set the “Priority” field according to the highest priority among those priority(s) indicated by higher layers corresponding to the transport block), a packet delay budget associated with the data blocks ([0268] The resource selection window starts T1≥0 after a resource (re-)selection trigger and is bounded by at least a remaining packet delay budget), a network configuration, or a channel busy ratio (CBR) ([0307] select the number of HARQ retransmissions from the allowed numbers that are configured by upper layers in allowedRetxNumberPSSCH included in pssch-TxConfigList and, if configured by upper layers, overlapped in allowedRetxNumberPSSCH indicated in cbr-pssch-TxConfigList for the highest priority of the sidelink logical channel(s) and the CBR measured by lower layers according to [6] if CBR measurement results are available or the corresponding defaultTxConfigIndex configured by upper layers if CBR measurement results are not available).

Regarding Claim 20, the combination of Huang and Cao, specifically Huang teaches the transmitting the one or more data blocks comprises: transmitting two or more data blocks using the selected first resource and a first channel-access gap following the first resource ([0450] the first UE transmits a SCI and the TB on the first resource in a slot to a second UE, wherein the SCI indicates the first resource and the second resource).
Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in Claim 8.
Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in Claim 9.
Regarding Claim 28, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 29, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in Claim 1.

Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Cao et al. and Jiang (US 2021/0314779).
Regarding Claim 3, the combination of Huang and Cao does not teach the determining the availability of the channel-access gap comprises determining whether the channel-access gap is available for a first channel access type or a second channel access type.
In an analogous art, Jiang teaches the determining the availability of the channel-access gap comprises determining whether the channel-access gap is available for a first channel access type or a second channel access type ([0050] he channel access type includes, but is not limited to: category 1, category 2, and category 4 of LBT. If the terminal uses category 1 of LBT, the terminal does not need to perform LBT. If the terminal uses category 2 of LBT, the terminal needs to perform LBT once before transmission. If the terminal uses category 4 of LBT, the terminal needs to continue to perform LBT before transmission until it is detected that a channel is empty. ... When the gap between two transmissions is less than 16 us, category 1 of LBT can be used. When the gap between two transmissions is less than 25 us, category 2 of LBT can be used. That is, if the terminal uses category 1 of LBT, the gap between two transmissions should be less than 16 us; and if the terminal uses category 2 of LBT, the LBT time needs to be 25 us; [0051] different channel access types correspond to different gap or LBT times).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jiang’s method with Huang’s method so that the size of a time domain symbol in an unlicensed band can match a granularity of gap/LBT (Jiang [0008]).

Regarding Claim 23, the claim is interpreted and rejected for the same reason as set forth in Claim 3.

Claims 4-6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Cao et al. and Baek (US 2021/0345156).
Regarding Claim 4, the combination of Huang and Cao does not teach transmitting, by a physical (PHY) layer to a media access control (MAC) layer, an indication of the availability of the channel-access gap.
In an analogous art, Baek teaches transmitting, by a physical (PHY) layer to a media access control (MAC) layer, an indication of the availability of the channel-access gap ([0044] the physical layer performs a function of notifying the MAC sub-layer whether a wireless medium is being used (busy or idle) through carrier sense and clear channel assessment (CCA)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Baek’s method with Huang’s method so that transmission/use efficiency for all channels may be improved (Baek [0012]). Moreover, interference can be reduced in the sidelink communication system.

Regarding Claim 5, the combination of Huang, Cao and Baek, specifically Huang teaches the indication of the availability of the channel-access gap comprises an indication associated with each resource of the available resources ([0296] if the MAC entity is configured by upper layers to transmit using a pool of resources … based on sensing, or partial sensing).

Regarding Claim 6, the combination of Huang, Cao and Baek, specifically Huang teaches the indication of the availability of the channel-access gap comprises an indication associated with each slot preceding a resource of the available resources ([0370] A first field (e.g., N1) in the first SCI could indicate the first number of quantity or resource(s). A second field (e.g., T1) in the first SCI could indicate a time gap between two consecutive or adjacent slots containing the indicated reserved resource(s) and/or between two consecutive or adjacent slots containing transmission for the first TB. The time gap could be in units of slots in the sidelink resource pool. The time gap could be applied on two consecutive or adjacent (short-term reserved) resources for the first TB).

Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in Claim 4.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Cao et al. and Freda et al. (US 2022/0061055).
Regarding Claim 12, the combination of Huang and Cao does not teach wherein the selecting the first resource comprises selecting the first leading resource further based on a quantity of the one or more subsets associated with the respective leading resource.
In an analogous art, Freda teaches wherein the selecting the first resource comprises selecting the first leading resource further based on a quantity of the one or more subsets associated with the respective leading resource ([0238] If the number of available resources is larger than a threshold, the WTRU may select the resources, from the available resources that meet the requirements of the data, having the best/highest SL CQI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Freda’s method with Huang’s method in order to allow more efficient use of resources and better control of QoS (Freda [0080]).

Regarding Claim 13, the combination of Huang and Cao does not teach determining a quantity of resources included in the first subset, wherein the selecting the first resource from the available resources comprises selecting the first resource further based on the quantity of resources.
In an analogous art, Freda teaches determining a quantity of resources included in the first subset, wherein the selecting the first resource from the available resources comprises selecting the first resource further based on the quantity of resources ([0238] If the number of available resources is larger than a threshold, the WTRU may select the resources, from the available resources that meet the requirements of the data, having the best/highest SL CQI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Freda’s method with Huang’s method in order to allow more efficient use of resources and better control of QoS (Freda [0080]).

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Cao et al. and Fouad et al. (US 2021/0314916).
Regarding Claim 15, Huang teaches transmitting, from a MAC layer to a PHY layer, a resource reevaluation request  ([0068] When requested by higher layers in subframe n, the UE shall determine the set of resources to be reported to higher layers for PSSCH transmission).
However, the combination of Huang and Cao does not teach receiving, at the MAC layer from the PHY layer, an indication of an availability of the first resource and a second resource included in the first subset based on the resource reevaluation request.
In an analogous art, Fouad teaches receiving, at the MAC layer from the PHY layer, an indication of an availability of the first resource and a second resource included in the first subset based on the resource reevaluation request ([0098] initialize a set of candidate resources (e.g., one or more of the resources within a resource selection window may initially be included in the set) (operation 710); exclude, from the set, candidate resources when they may be restricted (e.g., based on one or more exclusion criteria, such as excluding one or more periodicities corresponding to hypothetical SCI, e.g., based on an allowed periodicity value of the hypothetical SCI) (operation 720); exclude, from the set, candidate resources according to one or more exclusion criteria relating to occupied resources (e.g., determining whether a resource is unoccupied or occupied and/or excluding an occupied resource based on determining whether a signal strength (e.g., related to an RSRP measurement) of a transmission associated with the occupied resource may be below a priority threshold (Th)) (operation 730); exclude from the set, candidate resources that may not preserve a chain integrity of a chain of resources for the SL transmission (e.g., when a maximum time separation between a first resource and a second resource in the chain of resources for the SL transmission is outside of a signaling window (operation 740); determine whether the remaining candidate resources in the set may be suitable for selection by the UE for the SL transmission (e.g., based on a minimum number of candidate resources or a percentage of a number of resources, such as a total number of single-slot resources, corresponding to a resource selection window and/or a resource pool) (operation 750); adjust (e.g., temporarily reduce) a reselection counter Cresel value corresponding to a periodic portion of the SL transmission to improve the chances of (e.g., reduce a delay in) finding sufficient resources, and perform the previous operations again and decreasing the reselection counter Cresel value until the remaining candidate resources in the set are suitable for selection by the UE for the SL transmission (operation 760); and report the remaining candidate resources of the set to the higher layer for selection (e.g., by the UE, for the SL transmission) when the remaining candidate resources in the set are suitable for selection by the UE for the SL transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Fouad’s method with Huang’s method so that it can provide improvements to Mode 2 resource selection procedures to preserve chain integrity and provide improvements to sidelink resource selection by enhancing the ability of resource selection procedures to reduce the risk of resource collisions through an adjustment of resource exclusion criteria (Fouad [0005], [0063]).

Regarding Claim 18, the combination of Huang and Cao does not teach selecting a second resource of the available resources; and determining, based on a reevaluation of an availability of the second resource, that the second resource is unavailable, wherein the selecting the first resource from the available resources comprises: selecting, in response to determining that the second resource is unavailable, the first resource.
In an analogous art, Fouad teaches selecting a second resource of the available resources; and determining, based on a reevaluation of an availability of the second resource, that the second resource is unavailable, wherein the selecting the first resource from the available resources comprises: selecting, in response to determining that the second resource is unavailable, the first resource ([0098] initialize a set of candidate resources (e.g., one or more of the resources within a resource selection window may initially be included in the set) (operation 710); exclude, from the set, candidate resources when they may be restricted (e.g., based on one or more exclusion criteria, such as excluding one or more periodicities corresponding to hypothetical SCI, e.g., based on an allowed periodicity value of the hypothetical SCI) (operation 720); exclude, from the set, candidate resources according to one or more exclusion criteria relating to occupied resources (e.g., determining whether a resource is unoccupied or occupied and/or excluding an occupied resource based on determining whether a signal strength (e.g., related to an RSRP measurement) of a transmission associated with the occupied resource may be below a priority threshold (Th)) (operation 730); exclude from the set, candidate resources that may not preserve a chain integrity of a chain of resources for the SL transmission (e.g., when a maximum time separation between a first resource and a second resource in the chain of resources for the SL transmission is outside of a signaling window (operation 740); determine whether the remaining candidate resources in the set may be suitable for selection by the UE for the SL transmission (e.g., based on a minimum number of candidate resources or a percentage of a number of resources, such as a total number of single-slot resources, corresponding to a resource selection window and/or a resource pool) (operation 750); adjust (e.g., temporarily reduce) a reselection counter Cresel value corresponding to a periodic portion of the SL transmission to improve the chances of (e.g., reduce a delay in) finding sufficient resources, and perform the previous operations again and decreasing the reselection counter Cresel value until the remaining candidate resources in the set are suitable for selection by the UE for the SL transmission (operation 760); and report the remaining candidate resources of the set to the higher layer for selection (e.g., by the UE, for the SL transmission) when the remaining candidate resources in the set are suitable for selection by the UE for the SL transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Fouad’s method with Huang’s method so that it can provide improvements to Mode 2 resource selection procedures to preserve chain integrity and provide improvements to sidelink resource selection by enhancing the ability of resource selection procedures to reduce the risk of resource collisions through an adjustment of resource exclusion criteria (Fouad [0005], [0063]).

Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Farag et al. (US 2021/0212106) teaches method of pre-indication of sidelink transmission intention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-WEN CHANG/Examiner, Art Unit 2413